Name: 2000/665/EC: Council Decision of 23 October 2000 extending the period of application of Decision 82/530/EEC authorising the United Kingdom to permit the Isle of Man authorities to apply a system of special import licences to sheepmeat and beef and veal
 Type: Decision_ENTSCHEID
 Subject Matter: trade policy;  animal product;  Europe;  tariff policy
 Date Published: 2000-10-31

 Avis juridique important|32000D06652000/665/EC: Council Decision of 23 October 2000 extending the period of application of Decision 82/530/EEC authorising the United Kingdom to permit the Isle of Man authorities to apply a system of special import licences to sheepmeat and beef and veal Official Journal L 278 , 31/10/2000 P. 0025 - 0025Council Decisionof 23 October 2000extending the period of application of Decision 82/530/EEC authorising the United Kingdom to permit the Isle of Man authorities to apply a system of special import licences to sheepmeat and beef and veal(2000/665/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Protocol 3 to the 1972 Act of Accession, and in particular Article 1(2) and the second subparagraph of Article 5 thereof,Having regard to the proposal from the Commission,Whereas:(1) Community rules concerning trade with third countries in agricultural products subject to a common organisation of the market apply to the Isle of Man in accordance with Article 1(2) of Protocol 3 to the Act of Accession and with Council Regulation (EEC) No 706/73 of 12 March 1973 concerning the Community arrangements applicable to the Channel Islands and the Isle of Man for trade in agricultural products(1).(2) Livestock production is a traditional activity in the Isle of Man and plays a central part in the Island's agriculture.(3) Before the introduction of the common organisation of the market in sheepmeat and goatmeat within the Community, the Isle of Man, as part of its local market organisation, applied certain mechanisms to control imports of sheepmeat into the Island in order to ensure that the need to supply the requirements of the trade could be met whilst avoiding distortions in the pattern of sheep production and, indirectly, in cattle production on the Island and in its own agricultural support system.(4) In the context of the trade arrangements with certain third countries pursuant to the common organisation of the market applicable to the Isle of Man, subject to the Community provisions which governed the relationship between the Island and the Community, it was desirable to permit the Island authorities to apply certain measures in order to protect its own production and the working of its own agricultural support system.(5) Therefore, Council Decision 82/530/EEC(2) authorised the United Kingdom to permit the Isle of Man Government to apply a system of special licences for imports of sheepmeat and beef and veal originating in third countries and in Member States of the Community, without prejudice to the measures concerning trade with third countries provided for by Council Regulations (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(3) and (EC) No 2467/98 of 3 November 1998 on the common organisation of the market in sheepmeat and goatmeat(4). This authorisation was granted for a period ending on 31 December 2000.(6) Under the Agreement on Agriculture concluded in the framework of the Uruguay Round of multilateral trade negotiations(5), the Community replaced the special trade arrangements with third countries on imports of products in the sheep and beef sector by a system of quotas. However, it is desirable in the light of experience gained during the application of Decision 82/530/EEC to extend the system of special import licences for a further period with the possibility of further reviewing the situation before the end of that period and without prejudice to the international obligations of the Community. Article 2 of Decision 82/530/EEC should therefore be amended accordingly,HAS DECIDED AS FOLLOWS:Article 1Article 2 of Decision 82/530/EEC is hereby replaced by the following:"Article 2This Decision shall apply until 31 December 2005.Before 1 July 2005 the Commission shall present to the Council a report on the application of the system, together with any proposals for the retention of, or amendment to, this Decision."Article 2This Decision is addressed to the United Kingdom.Done at Luxembourg, 23 October 2000.For the CouncilThe PresidentJ. Glavany(1) OJ L 68, 15.3.1973, p. 1. Regulation as amended by Regulation (EEC) No 1174186 (OJ L 167, 24.4.1986, p. 1)(2) OJ L 234, 9.8.1982, p. 7. Decision as last amended by Decision 96/90/EC (OJ L 21, 27.1.1996, p. 67).(3) OJ L 160, 26.6.1999, p. 21.(4) OJ L 312, 20.11.1998, p. 1. Regulation as last amended by Regulation (EC) No 1669/2000 (OJ L 193, 29.7.2000, p. 8).(5) OJ L 336, 23.12.1994, p. 22.